Opinion,
Mr. Chief Justice Paxson:
It is very plain that the order of the court below must be affirmed, so far as the receiver is concerned. He paid the money out, in good faith, upon the order of the court. If we concede such order to have been improvidently made, the receiver is nevertheless protected. The real question here is, whether the plaintiffs, to whom the receiver- paid the money in obedience to the order of the court, should be obliged to pay it back to .the receiver to answer the demands or claims of the appellants against the same.
It is not claimed that any fraud was practiced in procuring the order of the court ordering the money to be paid to plaintiffs. The receiver duly filed his account in the proper court, which was confirmed absolutely, the attorneys for the respective parties having notice of such filing, and no exceptions were filed thereto. On November 22, 1886, after the confirmation of his account, the receiver presented his petition in open court, asking that an order might be made directing how he should dispose of the money in his hands. The receiver avers in his answer, and I do not understand it to be denied, that the attorneys representing the respective parties had notice, at the time, of the presentation of said petition, were present in court when the same was presented, and were heard by the court upon the question of what order should be made. After such hearing, the court made the order which the appellants seek to have rescinded. On the same day that the money was paid to the plaintiffs in pursuance of the order, the appellants obtained a rule on the plaintiffs and the receiver to show cause why the said sum of $2,400 should not be paid into court. It was alleged, and the fact appears to be, that the plaintiffs had notice that such a rule would be applied for, before they actually drew from the bank'the money due on the check they obtained from the receiver. Under these circumstances, the learned *563judge below discharged the rule, upon the ground principally that the fund having actually passed out of the hands of the receiver, it was no longer subject to the control of the court.
We do not think this necessarily follows. The money was paid to some of the parties litigant, and we are of opinion that if a mistake had been made, much more if a fraud had been practiced upon the court, the learned judge, sitting as a chancellor, could have required the plaintiffs to refund the money, especially in view of the fact that it was actually received after notice that the rule would be applied for. In the case in hand, however, there was neither fraud, accident, nor mistake. .It was not done in a corner. It was done in open court, in the presence and with the knowledge of the respective attorneys. There was a time and opportunity to object, and it was neglected, until after the order was made and the money paid over, or at least until the check was given, which is practically the same thing. Under such circumstances, we have no right to interfere unless the appellants present a strong equity, and show that they will sustain irreparable injury if we fail to do so. They have not shown any such equity.
The appellants were the lessees of certain oil territory. The lease was so drawn as to exclude any right on their part to any minerals, gas, or other valuable products, on the lands leased, except “ petroleum, rock, or carbon oil.” The effect of this lease was before this court in Truby v. Palmer, 4 Cent. R. 925, in which we said:
“ It (the lease) expressly declares the property shall be oc- ’ cupied and worked for petroleum, rock, or carbon oil, and shall not be occupied or used for any other purpose whatever; and if no oil is found in paying quantities within four years from this date, (the date of the lease,) this lease shall be null and void. Oil was not so found. It would be a clear perversion of language to hold that gas and oil are synonymous terms. The evidence is insufficient to prove that the word ‘ gas ’ was omitted from the lease through fraud, accident, or mistake. The doctrine of equitable estoppel is not applicable to the facts proved.”
The appellants put down one well, but gas, not oil, was obtained. They failed to put down a second well as required by the lease, whereby it became forfeited: they were dispossessed *564under proceedings in ejectment; a receiver was appointed to take care of the gas, and the fund in court is the proceeds thereof. The appellants contend that they have an equitable claim to be reimbursed out of the fund for the expenses of putting down the well, inasmuch as it has proved of value to the plaintiffs. Noble v. Biddle, 81* Pa. 430, and Ege v. Kille, 84 Pa. 333, were cited as sustaining this view.
As I understand the doctrine of those cases, it is that the action for mesne profits is an equitable one; and hence, a bona fide occupant, under claim of title, who has made permanent and valuable improvements, may show them to be a full compensation for the use of the premises. While no one doubts either this principle or its justice, I am wholly unable to see its application to this case. The plaintiffs are not making anjr claim for mesne profits. The rights of the parties are determined by their contract, which is a law of their own making. It is a speculative contract, wholly at the risk of the lessees. If they obtain oil, they may make a profit, in some instances a very large one; while if they fail, the loss is wholly their own. They have no right to be reimbursed by the lessors, or out of their property, under any circumstances whatever. As before observed, it was a speculation pure and simple, in which the lessees assumed all the risk. They did so, for the chance of getting seven eighths of the oil. Upon what principle of equity can this risk be shifted upon the lessors, and they be required to pay for the expenditures which the lessees agreed to make at their own risk? It will be seen at a glance that there is no analogy between such case and that of a person who is in possession of land, under color of title, and innocently builds a house or barn, or makes other valuable and permanent improvements upon it. In such case, in an action for mesne profits, he may justly be allowed for the value of such improvements to the extent they have increased the value of the property. But here, the lessees did nothing but what they had agreed to do at their own risk.
Under these circumstances, we need not scrutinize the action of the court below in discharging the rule. The appellants have no equity. It is sufficient to say that the order to the receiver was properly made, and the money paid to the proper persons.
Judgment affirmed.